MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days,in jail and a fine of $50.
Highway Patrolmen Miller and Wells testified that they observed an automobile weaving back and forth from the center to the right lane of the highway, that when it came to a halt they asked for the appellant’s driver’s license but that he exhibited to them his certificate of title, that the appellant was asked to get out of his automobile and they detected a strong odor of alcohol on his breath. The officers testified that the appellant was very unsteady on his feet, that his eyes were bloodshot, that his reactions were extremely slow and expressed their opinion that he was intoxicated.
The appellant, testifying in his own behalf, admitted drinking two beers just before his arrest but denied that he was intoxicated and attributed his condition to an upset stomach which had troubled him for some time.
The jury resolved the disputed issue of appellant’s intoxication against him, and we find the evidence sufficient to support the conviction.
There are no bills of exception in the record.
The judgment is affirmed.